Title: From George Washington to George Clinton, 9 April 1779
From: Washington, George
To: Clinton, George



Dr Sir
Hd Qrs Middlebrook 9th April 1779

In the close of my letter of the 5th Instant, I had the pleasure to acknowlege your favors of the 18th & 21st Ultimo.
Besides the 80 battalions of Infantry, it is the intention of Congress to preserve as many of the 16 additional and other corps as can be kept up by means of incorporation, or continued in their present condition—considering at the same time such of the men composing these extra Regiments or corps as a part of the quota of the troops of the State in which they may have been respectively raised.
Agreeable to the direction of Congress I have incorporated Colonel Malcoms and Spencers Regiments—But Col. Warners having been raised for a particular purpose I imagine it will remain as it is for the present.
Such precautions as you have hinted, will be taken for the better security of the frontiers and protection of our magazines. I am D. Sir &c.
G.W.
